Opinion issued June 17, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00729-CV
____________

KOLL REAL ESTATE GROUP, INC., Appellant

V.

ROBERT E. NAPOLEON, KATHRYN NAPOLEON, ELLIS MILUM,
DOLORES MORALES JR., NELLIE MORALES, WILLIE B. MOSLEY
LAVERNE MOSLEY, GEORGE W. MOSS, ERMA MOSS, ROOSEVELT
MUCKER, TERRY LYNN MUCKER, CHARLES MUENSTER, CHARLES
MURRAY, LUCY ANN MURRAY, EARLY MYERS, LENA J. MYERS,
VERNON MYERS, FERNANDO H. NARANJO, NORMA R. NARANJO,
CALVIN PADIO, EVA DELL PADIO, HULON B. PARRISH, CECIL D.
PERKINS, DOROTHY PERKINS BENNIE PHILLIPS, WAYNE
RAGSDALE, IGNACIO AGUIRRE ROBLES, GUADALUPE ROBLES,
HECTOR SANCHES, MARTA SANCHES, H.N. SIMMONS, DORTHA J.
SIMMONS, ARDIS SMITH, LORETTA SMITH, JAMES E. TROQUILLA,
MARIE G. TOROQUILE, MILFORD A. TUCKER, NELLY TUCKER,
MURRAY TURNER, VALENTE VALVERDE, MARY VALVERDE, JESUS
D. ZAVALA, AND MANUELA ZAVALA, Appellees







On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02-CV-1241




MEMORANDUM OPINION
          The appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.